Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,529,445. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the same an interface component to generate an interface that facilitates tracking course of care of a patient, a reception component to receive input regarding a patient care event or patient condition that occurred over the course of care, a logging component to fill or adapt an occurrence of a patient care event.

Claims 1-21 have been examined.  Claims 1, 16, 20 have been amended. Claim 21 has been added.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US. 20130191165 hereinafter McDonald) in view of Moore (US.  7,693,727). 

With respect to claim 1, McDonald teaches a system, comprising:
a processor configured to execute computer executable components stored in the memory:
an interface component configured to generate an interface that facilitates tracking a course of care of a patient, wherein the interface comprises a plurality of input compartments defined by a first axis comprising columns corresponding to sequential points in time over the course of the care and a second axis comprising rows (‘165;  Abstract: a computing device connected to network provides at least some of medical data supplied by other members of care team to the patient and provides some portion of medical data on a plurality of graphic representations of medical data along a common timeline; Para 0014: tracking medical data comprising aggregating, via a computing device, medical data from a plurality of sources; Para 0022; Para 0083: application graphical user interface; Para 0107: data graphed over range of time period);
a reception component configured to receive input regarding a patient care event or patient condition that occurred over the course of the care  (‘165;  Abstract: a computing device connected to network provides at least some of medical data supplied by other members of care team to the patient and provides some portion of medical data on a plurality of graphic representations of medical data along a common timeline, construed as receiving input regarding patient care over a course of care); and
a logging component configured to fill one or more input compartments respectively corresponding to a point or period of time associated with occurrence of the patient care event or patient condition (‘165; Fig. 4; Para 0106: data sets graphically summarized with data sourced; Para 0107: the screen displays includes indicia to indicate data source by a patient, a doctor in an allergies are, lab results area, a caregiver in illnesses area. the screen display to graphically display medical information on a common time scale for particular patient; Para 0109 further illustrates variety of different types of medical data displayed on a common timeline; Para 0015 changes may be an increase or decrease and Para 0017-0018 replacement of pharmaceuticals with line starting and stopping line, construed as fill input component to a point of or period of time over the occurrence of patient care as illustrated in Figs.3A-B) .
McDonald does not, but Moore teaches 
a tracking component configured to employ at least one algorithm and at least one information source that defines relationships between patient conditions, patient care events, and a course of patient care to infer issues associated with a condition of the patient  (‘727; Col. 4, lines 60-67: the present system tracks and ties together the progress of care and provides primary care doctors with information that enables them to monitor and manage the patient's care. The temporary episode record integrates all transactions entered through the system. Algorithms can automatically extract tracking data that describes both logistic (where, what, and when) and quality performance (appropriate, comprehensive, safe) of the patient's care. These can be published back to the primary care doctor as part of a progress report on all patients undergoing active care by specialists; Col. 12, lines 57-67: by disclosure, Moore further discloses as in Fig. 22 depicting tracking summary screen to encapsulate the status of all patients currently active in the specialist sector 76. Status of the patient is summarized using a color-coded (red, orange, green) designation 75 of the patient with serious discrepancies or problems through to one whose care and decisions are on track. Descriptive data such as length of time in)
an inference component configured to (727’ Col. 7, lines30-38: inference engine) 
 (‘727;  Fig. 2 illustrates Inference engine 18 operates on this data using Bayes' formula to produce a patient-specific interactive checklist of actions and data required for authorization of the specialist referral. Easily-understandable medical representations of the checklist items are then presented to the primary care physician, in sequence or in list form, and the referring physician enters requested data for each checklist item. As each item of data is entered into the checklist, the inference engine 18 uses decision logic to determine whether or not the data satisfies the pre-determined criteria for authorization of the referral. The inference engine 18 can also use the data entered into the checklist to update the remaining checklist items, modifying the number and sequence of remaining checklist items to further optimize the list to the patient's particular medical condition).
identify a specific context or action based on the inference; and construct one or more new events or actions; (‘727; Abstract: a checklist of discrete steps designed for efficient or optimal care of an individual patient's specific condition. The step-by-step checklist is abstracted from decision tree guidelines for the optimal work up and treatment for the condition using probability-based methodology; Col. 10, lines 3-15: FIG. 17 shows how Bayes' theorem is used in creating an optimal checklist for the specific patient under care. For each and every condition, a decision tree is selected from public sources and modified by expert input 43. For each condition, a set of presenting symptoms and physical examination findings is defined. Based on combinations of these findings (present or absent) and a patient's personal history of risks of the condition and the frequency of the condition in the population that represents the group to which the patient belongs, an initial probability level of the condition is established; Fig. 17 illustrates the process of using the Bayes’ throrem formula to construct a set of preferred checklist sequence): and 
a patient tracking tool configured to add one or more data fields based on the one or more new events or actions (‘727; Col. 3, lines1-3: a tracking tool that assists primary care physicians (and other doctors) to track patient progress.)
Therefore, it would have been obvious before the effective filing date of the claim invention to have modified the system and method for data collection of McDonald with the technique of tracking system for patient care and the motivation is to track the progress of care and provide doctors with information that enables to monitor and manage patient’s care.  
.
Claim 16 and 20 are rejected as the same reason with Claim 1.

With respect to Claim 2, the combined art teaches the system of claim 1, further comprising a presentation component configured to display the interface (‘165; Fig. 4). 

Claim 17 is rejected as the same reason with Claim 2.

With respect to Claim 3, the combined art teaches the system of claim 1, wherein the reception component is configured to receive the input in real time over the course of care (‘165; abstract; Para 0077). 

With respect to Claim 4, the combined art teaches the system of claim 1, further comprising a time component configured to track progression of time over the course of care, wherein the logging component is configured to determine the point or period of time associated with the occurrence of the patient care event or patient condition based in part on a time of receipt of the input (‘165; Fig. 4).. 

Claim 18 is rejected as the same reason with Claim 4.

With respect to Claim 5, the combined art teaches the system of claim 1, further comprising a time component configured to track progression of time over the course of care, wherein the input regarding the patient care event or patient condition identifies a time of onset of the patient care event or patient condition, and wherein the logging component is configured to automatically fill input compartments of a row corresponding to the patient care event or patient condition over the course of care until new input is received that identifies a change in the patient care event or patient condition (‘165; Para 0040; Fig. 4). 

Claim 19 is rejected as the same reason with Claim 5. 

With respect to Claim 6, the combined art teaches the system of claim 1, wherein the input relates to at least one of: a time of onset of the patient care event or patient condition, a duration of time elapsed since onset of the patient care event or patient condition, or a time of change in the patient care event or patient condition (‘165; Fig. 4).  

With respect to Claim 7, the combined art teaches the system of claim 1, wherein the input relates to a characteristic of the patient care event or patient condition (‘165; Para 0096).  

With respect to Claim 8, the combined art teaches the system of claim 1, wherein the logging component is configured to fill the one or more input compartments with data that represents at least one of the occurrence of the patient care event or patient condition, or a characteristic of the patient care event or patient condition, and wherein the data comprises at least one of a color, a pattern, a symbol or text (‘165; Para 0106). 

With respect to Claim 9, the combined art teaches the system of claim 1, wherein at least one of the input compartments includes a drop down menu with input options that facilitate selection of one of the options for the input (‘165; Fig. 4).  

With respect to Claim 10, the combined art teaches the system of claim 1, wherein the reception component is configured to receive the input from a user via an input device (‘375; Col. 5, lines 36-44).  

With respect to Claim 11, the combined art teaches the system of claim 1, wherein the reception component is configured to receive the input from a medical device (‘165; Para 0055).  

With respect to Claim 12, the combined art teaches the system of claim 1, wherein the patient care events or patient conditions respectively associated with the rows are predefined (‘165; Figs. 3A-B).  

With respect to Claim 13, the combined art teaches the system of claim 1, wherein the interface component is configured to receive user input defining a patient care event or patient condition associated with one or more of the rows (‘165; Figs. 3A-B ).  

With respect to Claim 14, the combined art teaches the system of claim 1, further comprising a time component configured to track progression of time over the course of care, wherein the interface component is configured to add additional columns corresponding to current points in time as the course of care continues (‘165; Figs. 3A-B

With respect to Claim 15, the combined art teaches the system of claim 1, further comprising a time component configured to track progression of time over the course of care, wherein the interface component is configured to add one or more additional rows corresponding to a new patient event or new patient condition relevant to the course of care as the course of care continues (‘165; Figs. 3A-B).  

With respect to claim 21, the combined art teaches the system of claim 1, wherein the inference component is configured to employ one or more classifiers to: determine a confidence that certain input belongs to a certain class: and infer an action 727; Col. 7, lines8-12; Col. 10, lines 54-57)   

Response to Arguments
.
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive
In the Remark filed 12/23/2021, the Applicant argued that the combined art does not disclose identify a specific context or action based on the inference; and construct one or more new events or actions and a patient tracking tool configured to add one or more data fields based on the one or more new events or actions 
In response to the Applicant’s argument, the Examiner respectfully gives the broadest reasonable interpretation of the amended claims. In fact Moore discloses a checklist of discrete steps designed for efficient or optimal care of an individual patient's specific condition. The step-by-step checklist is abstracted from decision tree guidelines for the optimal work up and treatment for the condition using probability-based methodology (‘727; Abstract). Moore further discloses as in FIG. 17 the Bayes' theorem is used in creating an optimal checklist for the specific patient under care. For each and every condition, a decision tree is selected from public sources and modified by expert input 43. For each condition, a set of presenting symptoms and physical examination findings is defined. Based on combinations of these findings (present or absent) and a patient's personal history of risks of the condition and the frequency of the condition in the population that represents the group to which the patient belongs, an initial probability level of the condition is established; Fig. 17 also illustrates the process  (‘727; Col. 10, lines 3-15:). Moore also discloses a tracking tool that assists primary care physicians (and other doctors) to track patient progress (‘727; Col. 3, lines1-3.)
 Given broadest reasonable interpretation of the recited claims, it is submitted that the tracking tool, the probability level of the patient condition established using the inference and a tracking tool as taught by Moore is in a form described in the invention. 
Therefore, the Examiner maintains rejections of all claims. 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US. 20070022075A1; Jan. 25, 2007, Horvitz et al.; Precomputation of context-sensitive policies for automated inquiry and action under uncertainty  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686